
	
		III
		111th CONGRESS
		2d Session
		S. RES. 582
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Wicker (for himself,
			 Ms. Landrieu, Mr. Cochran, Mr.
			 Cornyn, Mrs. Hutchison,
			 Mr. LeMieux, Mr. Nelson of Florida, Mr.
			 Sessions, Mr. Shelby, and
			 Mr. Vitter) submitted the following
			 resolution; which was referred to the Committee on Environment and Public
			 Works
		
		RESOLUTION
		Recognizing the economic and environmental
		  impacts of the British Petroleum oil spill on the people of the Gulf Coast and
		  their way of life and urging British Petroleum to give all due consideration to
		  offers of assistance, products, or services from the States directly impacted
		  by the Deepwater Horizon oil spill.
	
	
		Whereas, on April 20, 2010, the Mobile Drilling Unit
			 Deepwater Horizon experienced a tragic explosion, resulting in the loss of 11
			 men;
		Whereas the explosion resulted in the sinking of the
			 Mobile Drilling Unit Deepwater Horizon and a discharge of hydrocarbons from the
			 Macondo well;
		Whereas, since the tragic day of April 20, 2010, it is
			 estimated that more than 2,500,000 barrels of oil have flowed into the Gulf of
			 Mexico;
		Whereas resources such as fishing, tourism, shipping, and
			 energy exploration in the Gulf of Mexico generally account for over
			 $200,000,000,000 in economic activity each year;
		Whereas the release of oil has caused a Federal fishery
			 closure since May 2, 2010, which has encompassed up to 37 percent of the Gulf
			 of Mexico’s exclusive economic zone;
		Whereas the impact on the Gulf Coast economy has amounted
			 to over $175,000,000 in reported claims to date;
		Whereas tourism is down significantly on the Gulf Coast as
			 a result of the oil spill;
		Whereas the workforce in Louisiana, Mississippi, Alabama,
			 Florida, and Texas has been negatively impacted as a result of the oil spill;
			 and
		Whereas Federal disaster response procurement law
			 recognizes a preference for local firms in the award of contracts for disaster
			 relief activities: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 impact of the Deepwater Horizon oil spill on the way of life, economy, and
			 natural resources of the Gulf Coast States;
			(2)supports the
			 continued public and private efforts to stop the oil spill, mitigate further
			 damage to our treasured Gulf Coast, and clean up of this environmental
			 disaster; and
			(3)urges British
			 Petroleum (BP) to give all due consideration to individuals, businesses, and
			 organizations of the States directly impacted by the Deepwater Horizon oil
			 spill where practicable, as BP considers services or products related to
			 ongoing efforts in the Gulf of Mexico associated with this tragic oil
			 spill.
			
